                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                        CASE NO. 18-23643-CIV-UNGARO/O’SULLIVAN

CHARLOTTE SALINERO, et al.,

       Plaintiffs,

v.

JOHNSON & JOHNSON, et al.,

       Defendants.

                                   /

                                              ORDER

       THIS MATTER is before the Court on the Defendant Ethicon, Inc.’s Motion for Bill of

Costs (DE # 377, 2/24/20). Rule 7.1(c), Local Rules for the United States District Court for the

Southern District of Florida provides, in pertinent part:

               Each party opposing a motion shall serve an opposing
               memorandum of law no later than fourteen (14) days after service
               of the motion. Failure to do so may be deemed sufficient
               cause for granting the motion by default. (Emphasis supplied).

       Having received no response from the plaintiff, and a response having been due, it is

       ORDERED AND ADJUDGED that the plaintiff shall file a response to the Defendant

Ethicon, Inc.’s Motion for Bill of Costs (DE # 377, 2/24/20) on or before April 2, 2020. The

failure to file a response may result in a recommendation that the Defendant Ethicon, Inc.’s

Motion for Bill of Costs (DE # 377, 2/24/20) be granted in its entirety.

       DONE and ORDERED, in chambers, in Miami, Florida, this 19th day of March, 2020.



                                               ________________________________
                                               JOHN J. O’SULLIVAN
                                               UNITED STATES MAGISTRATE JUDGE
